 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FlLED

SOUTHERN DISTRICT OF NEW YORK DOC #_
-------------- - - ~;X MATTM:

 

 

 

 

 

 

 

 

JAMES PERRON,

Petitioner, : 16 Civ. 5874 (PAE) (SDA)
_V_ '
OPINION & ORDER

FDC MIAMI, Warden, and ATTORNEY GENERAL FOR
THE STATE OF NEW YORK, :

Respondents.
_________________________________________________________________________ :X
PAUL A. ENGELMAYER, District Judge:

This opinion concerns a Writ of habeas corpus filed by petitioner J ames Perron pursuant
to 28 U.S.C. § 2254.

Pro se petitioner Perron filed his initial petition for a Writ of habeas corpus in the
Southern District of Florida pursuant to 28 U.S.C. § 2254 on January 4, 2016. Dkt. l. This
Court received the petition on July ll, 2016, When it was transferred to the Southern District of
NeW York. See Dkt. 28. On July 25, 2016, the Court referred the petition to l\/lagistrate Judge
Ronald L. Ellis for the preparation of a Report and Recommendation pursuant to 28 U.S.C.

§ 636(b). Dkt. 3 l. On December 4, 2017, the petition Was reassigned to l\/lagistrate Judge
Stewart D. Aaron. On July l8, 2018, Judge Aaron issued his Report and Recommendation to
this Court. Dkt. 64.

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in Whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(l)(C). When Speciflc objections are made, “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed.

R. Civ. P. 72(b)(3); United Stal‘es v. Male Juvenile, 121 F.3d 34, 38 (2d Cir.1997). “To accept
those portions of the report to which no timely objection has been made, a district court need
only satisfy itself that there is no clear error on the face of the record.” Ruiz v. Citibank, N.A.,
No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y. Aug. 19, 2014) (quoting Kz`ng v.
Greiner, No, 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009)); see also,
e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

Careful review of the thorough and well-reasoned Report reveals that there is no facial
error in its conclusions The Report, which is incorporated by reference herein, is adopted
without modification The petition for habeas corpus is denied. The Clerk of Court is directed to
close this case.

The parties’ failure to file written objections, as noted in the Report, precludes appellate
review of this decision. See Caidor v. Onona’aga County, 517 F.3d 601, 604 (2d Cir. 2008);
Small v. Sec ’y ofHealth & Humcm Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam). The
Court therefore declines to issue a certificate of appealability, and certifies that any appeal from
this order would not be taken in good faith; therefore, in forma pauperis status is denied for the
purpose of an appeal. Coppedge v. United States, 369 U.S. 43 8, 445 (1962).

The Court directs the Clerk to mail a copy of this decision to petitioner at the address on

file.

so oRDERED. VM )<] . @W

5

 

Paul A. Engelmayer y
United States District Judge

Dated: December 11, 2018
New York, New York

